Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 1 of 13 Page ID #:1155




                        EXHIBIT 4
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 2 of 13 Page ID #:1156




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151816
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 3 of 13 Page ID #:1157




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151817
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 4 of 13 Page ID #:1158




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151818
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 5 of 13 Page ID #:1159




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151819
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 6 of 13 Page ID #:1160




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151820
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 7 of 13 Page ID #:1161




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151821
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 8 of 13 Page ID #:1162




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151822
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 9 of 13 Page ID #:1163




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER        DOJ_PROD_0000151823
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 10 of 13 Page ID #:1164




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000151824
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 11 of 13 Page ID #:1165




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000151825
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 12 of 13 Page ID #:1166




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000151826
Case 2:20-cr-00579-SVW Document 152-3 Filed 03/15/21 Page 13 of 13 Page ID #:1167




  CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000151827
